DETAILED ACTION

This Office Action is a response to an amendment filed on 10/16/2020, in which claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments

Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Furthermore, applicants arguments with regards to Faraway reference has been addressed in the Non-Final Rejection dated 07/23/2020 and Final Rejection dated 04/02/2020 and at least two references has been provided that shows the use of Bezier curves in the field of tone mapping. Mitsunaga discloses the process of determining control points of a normalized curve (see paragraph 169 and 5) as a function of luminance distribution (see paragraph 325). Examiner notes that a Bezier curve is a form of normalization curve, and using a normalization curve has been disclosed by Mitsunaga. Faraway was merely used to teach Bezier normalization curve support for this fact has been provided in the Final Rejection dated 04/02/2020. Thus, using a specific kind of normalization curve, such as Bezier curve, would not make the current application novel over the prior art. Therefore, Examiner believes that the rejection of claim 1 is reasonable and proper.
Claims 1-2, 4, 6-9, 11, 3-16, 18, and 20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (US 2011/0050934 A1) in view of Faraway (Modelling three-dimensional trajectories by using Bezier curves with application to hand motion) and Aiba (US 2016/0189409 A1) and El-Mahdy (US 2012/0147953 A1) and further in view of Rosen (US 2004/0201610 A1).

Regarding claim 1, Mitsunaga discloses: A method for tone mastering of a video (see Fig. 2, tone correction processor 53), the method comprising: 
receiving the video (see Fig. 2, Mosaic image M(p)), the video mastered for a range of luminance values (see paragraph 98, skirt values) associated with a first display apparatus (see Fig. 18, step S181); 
receiving metadata from a tone mapping curve parameter extraction (see paragraph 168-171 and 325, control points used for tone correction are set based on luminance information stored in the luminance region information memory 112),
distributing one or more frames (i.e. input image) of the video into a plurality of bins based on luminance values in the one or more frames (see paragraph 14, dividing the input image in a spatial direction classified in accordance with luminance values of the pixels); 
determining a computed distribution of luminance values based on the plurality of bins (see paragraph 15-16, center values of the luminance ranges); 
determining, based on the metadata, control points (see paragraph 169) of a normalized curve (see paragraph 5) for processing the video as a function of the computed distribution of luminance values (see paragraph 325), wherein a number of control points is based on a number of bins in the plurality of bins (see paragraph 170, control points P1-P9); 
determining parameters of a tone mapping function defined by the normalized curve (see paragraph 108 and 170, setting control points P1-P9) for processing the (see paragraph 1450 and Fig. 15, image processing for calculating luminance region information); and 
generating, by at least one processor (see Fig. 2, tone correction processor 53), a tone mapped video (see paragraph 109) mastered for a range of luminance values (see paragraph 98, skirt values) associated with a second display apparatus (see Fig. 18, step S187) by applying the tone mapping function to the video using the determined parameters (see Fig. 20 and paragraphs 109 and 168). 
Mitsunaga does not explicitly disclose: function defined by a Bezier curve.
However, Faraway from the same or similar endeavor discloses: function defined by a Bezier curve (see Faraway, page 575, section 3.1, second paragraph).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a “function defined by a Bezier curve” as taught by Faraway in the method taught by Mitsunaga to develop a simple model with strong predictive performance and interpretability (see page 571, summary section).
The combination of Mitsunaga and Faraway does not explicitly disclose: receiving the video as an n-bit quantized video file, 
the metadata comprising at least one maximum value of a luminance parameter of the video as mastered for the range of luminance values associated with the first display apparatus,
wherein the range of luminance values associated with the first display apparatus differs from the range of luminance values associated with the second display apparatus, 

wherein m is less than n.
 However, Aiba from the same or similar endeavor discloses: receiving the video as an n-bit quantized video file (see Aiba, paragraph 171, SDR image is a standard RGB 8-bit image), 
the metadata comprising at least one maximum value of a luminance parameter of the video as mastered for the range of luminance values associated with the first display apparatus (see Aiba, paragraph 132-137, one of the elements mentioned as useful information for display mapping is the peak luminance of a monitor display used for mastering of content), 
wherein the range of luminance values associated with the first display apparatus differs from the range of luminance values associated with the second display apparatus (see Aiba, paragraph 4),
wherein the second display apparatus is an m-bit display (see Aiba, paragraph 171, HDR image is a 10-bit image), and 
wherein m is less than n (see Aiba, paragraph 63 and 171, SDR image is a standard RGB 8-bit image and HDR image is a 10-bit image, in case of conversion of HDR to SDR video, m will be less than n).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “receiving the video as an n-bit quantized video file, the metadata comprising at least one maximum value of a luminance parameter of the video as mastered for the range of luminance values associated with the first display apparatus, wherein the range of luminance values  (see Aiba, paragraph 8).
The combination of Mitsunaga, Faraway, and Aiba does not explicitly discloses: de-quantizing the n-bit quantized video file to produce a de-quantized video. 
However, dequantizing a quantized video file is very well known in the art. El-Mahdy from the same or similar endeavor discloses: de-quantizing the n-bit quantized video file to produce a de-quantized video (see paragraph 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “de-quantize the n-bit quantized video file to produce a de-quantized video” as taught by El-Mahdy in the method taught by Mitsunaga, Faraway, and Aiba to lower computational cost and improve speedup (see El-Mahdy, paragraph 33).
Although Mitsunaga talks about a user interface controlling the video content (see paragraph 384-385), however, the combination of Mitsunaga, Faraway, Aiba and El-Mahdy does not explicitly discloses: display, on the second display, a user interface including a control panel and a video panel; and
in response to an input through the user interface, automatically adjust an image in the video panel.
(see Rosen, Fig. 3 and 4); and
in response to an input through the user interface, automatically adjust an image in the video panel (see Rosen, paragraph 23 and 159).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “display, on the second display, a user interface including a control panel and a video panel; and in response to an input through the user interface, automatically adjust an image in the video panel” as taught by Rosen in the method taught by Mitsunaga, Faraway, Aiba, and El-Mahdy to associate the tangential content with the appropriate portion of the primary video.  Thus, the user is given access to the tangential content only when it becomes relevant to the presentation (see Rosen, paragraph 8).

Regarding claim 2, the combination of Mitsunaga, Faraway, Aiba, El-Mahdy, and Rosen discloses: The method of claim 1, wherein the determining of the parameters comprises performing a scene adaptive processing of one or more frames of the video (see Mitsunaga, paragraph 19). 
Regarding claim 4, the combination of Mitsunaga, Faraway, Aiba, El-Mahdy, and Rosen discloses: The method of claim 3, wherein the computed distribution of luminance values is determined by: 
ri                         
                            =
                            
                                
                                    
                                        
                                            H
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                N
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    H
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     ,
(see Faraway, page 576, section 3.2, second paragraph, Si). 
Regarding claim 6, the combination of Mitsunaga, Faraway, Aiba, El-Mahdy, and Rosen discloses: The method of claim 1, further comprising determining an order of a Bezier function based on an amount of control points identified in the parameters (see Faraway, page 575, section 3.1, second paragraph, Bezier curve of degree d, in this case d corresponds to N in the equation shown in claim 7 and is the number of control points). 
Regarding claim 7, the combination of Mitsunaga, Faraway, Aiba, El-Mahdy, and Rosen discloses: The method of claim 6, wherein the determined order of the Bezier function is expressed by: 
                
                    y
                     
                    =
                    
                        
                            ∑
                            
                                k
                                =
                                0
                            
                            
                                N
                            
                        
                        
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                            
                                
                                    (
                                    1
                                    -
                                    x
                                    )
                                
                                
                                    N
                                    -
                                    k
                                
                            
                        
                    
                    
                        
                            P
                        
                        
                            k
                        
                    
                
            
where N is the order of the Bezier function, x is an input value for a pixel, P is a control point, and y is an output value for the pixel (see Faraway, page 575, section 3.1, second paragraph).

Regarding claims 8-9, and 11, 13-14, claims 8-9 and 11, 13-14 are drawn to an apparatus having limitations similar to the method claimed in claims 1-2 and 4, 6-7 treated in the above rejections.  Therefore, apparatus claims 8-9 and 11, 13-14 

Regarding claims 15-16, 18, and 20, claims 15-16, 18 and 20 are drawn to a computer readable storage medium having limitations similar to the method claimed in claims 1-2, 4, and 6 treated in the above rejections.  Therefore, computer readable storage medium claims 15-16, 18, and 20 correspond to method claims 1-2, 4, and 6 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/ Primary Examiner, Art Unit 2483